ELECTRONIC RECORD                                 ¥*?/~/5"

COA #      05-14-00212-CR                        OFFENSE:           22.01


STYLE:     Joe Polancov. The State ofTexas       COUNTY:            Collin

COA DISPOSITION:      AFFIRM                     TRIAL COURT: 401st Judicial District Court


DATE: 02/23/2015                  Publish: NO    TC CASE #:         401-81063-2011




                        IN THE COURT OF CRIMINAL APPEALS                             Lf CjQ mfg
STYLE:   Joe Polanco v. The State of Texas            CCA #:

         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:     .

                                                      JUDGE:

DATE:      J/Uj/wr-                                   SIGNED:                          PC:

JUDGE:      KM UU^-                                   PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                              ELECTRONIC RECORD